 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     CARLOS ALBERTO BARVOZA-CASILLAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 1:18-cr-00088 LJO-SKO
                                                 )
12                     Plaintiff,                )   STIPULATION TO MODIFY CONDITIONS
                                                 )   OF PRETRIAL RELEASE; ORDER
13   vs.                                         )
                                                 )   JUDGE: Hon. Erica P. Gosjean
14   CARLOS ALBERTO BARVOZA-                     )
     CASILLAS,                                   )
15                                               )
                      Defendant.                 )
16                                               )
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
20   Federal Defender Eric V. Kersten, counsel for defendant Carlos Alberto Barvoza-Casillas, that
21   Mr. Barvoza-Casillas’s conditions of release be temporarily modified to permit Mr. Barvoza-
22   Casillas to leave his residence from 12:30 p.m. to 10:00 p.m. on December 1, 2018, to allow him
23   to attend the quinceñera of his niece, Erica Gomez.
24          Pursuant to the Order Setting Conditions of Release, Mr. Barvoza-Casillas is subject to
25   home detention, which requires him to remain inside his residence “at all times except for
26   employment; education; religious services, medical, substance abuse, or mental health treatment;
27   attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by
28   the PSO.” Docket No. 10 at 2.
 1           Mr. Barvoza-Casillas was released to the Westcare Men’s Residential Program on April
 2   25, 2018. He successfully completed the program and has resided at 834 29th Street, Oakland,
 3   California, for the past four months. Mr. Barvoza-Casillas has complied with all conditions of
 4   his pretrial release.
 5           The church service for the quinceñera is scheduled for 2:30 p.m. at the Catholic Church
 6   located at 1237 Alabama Street, San Francisco, California. The service will be followed by a
 7   reception from 4 to 6:30, and dancing from 7 to 9, at 209 Miller Ave., in South San Francisco.
 8   Mr. Barvoza-Casillas is requesting that he be allowed to leave his residence from 12:30 p.m. to
 9   10:00 p.m. on December 1, 2018. Mr. Barvoza-Casillas will be transported to and from the
10   quinceñera by his nephew, Cesar Juarez.
11           The parties respectfully request that the Court temporarily modify the conditions of
12   release as set forth above. All other conditions of Mr. Barvoza-Casillas’ pretrial release shall
13   remain in full force and effect.
14                                                 Respectfully submitted,
15                                                 PHILLIP A. TALBERT
                                                   United States Attorney
16
17   Date: November 27, 2018                       /s/ Vincenza Rabenn
                                                   VINCENZA RABENN
18                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
19
20                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
21
22   Date: November 27, 2018                       /s/ Eric V. Kersten
                                                   ERIC V. KERSTEN
23                                                 Assistant Federal Defender
                                                   Attorney for Defendant
24                                                 CARLOS ALBERTO BARVOZA-CASILLAS
25   ///
26   ///
27   ///
28   ///

     Barvoza-Casillas: Stipulation
     and Proposed Order
                                                      2
 1                                              ORDER
 2           Pursuant to the parties’ stipulation, the Court hereby temporarily modifies Special
 3   Condition 7(m) as follows: Carlos Alberto Barvoza-Casillas is permitted to be outside of his
 4   residence for the purpose of attending his niece’s quinceñera from 12:30 p.m. to 10:00 p.m. on
 5   December 1, 2018.
 6
 7   IT IS SO ORDERED.
 8
         Dated:      November 28, 2018                         /s/
 9                                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Barvoza-Casillas: Stipulation
     and Proposed Order
                                                      3
